Matter of Britt v Devlin (2018 NY Slip Op 06364)





Matter of Britt v Devlin


2018 NY Slip Op 06364


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


924 OP 18-00409

[*1]IN THE MATTER OF CARMEN BRITT AND CARMEN BRITT, AS EXECUTOR OF THE ESTATE OF LULA BAITY, DECEASED, PETITIONER,
vDIANE Y. DEVLIN, JUSTICE, NEW YORK STATE SUPREME COURT, RESPONDENT. 


LOUIS ROSADO, BUFFALO, FOR PETITIONER. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (JOSEPH M. SPADOLA OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to compel respondent to hear and determine petitioner's motion to restore his actions, and for other relief. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 2 and 11, 2018,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court